NO.
12-06-00024-CV
IN
THE COURT OF APPEALS
TWELFTH COURT OF APPEALS DISTRICT
TYLER,
TEXAS
 
§          
IN RE: THE INSURANCE COMPANY 
OF THE STATE OF PENNSYLVANIA, 
AIG DOMESTIC CLAIMS,
INC., F/K/A    §          ORIGINAL PROCEEDING
AIG CLAIMS SERVICES,
INC., AND 
CATHERINE TAYLOR,
RELATORS   §          
 


















 
 

MEMORANDUM OPINION
            The
Insurance Company of the State of Pennsylvania, AIG Domestic Claims, Inc., f/k/a
AIG Claims Services, Inc., and Catherine Taylor seek mandamus relief from a
discovery order signed by Respondent, the Honorable Pam Foster Fletcher,
sitting in the 369th Judicial District Court of Anderson County, Texas, on
December 15, 2005.  After carefully
reviewing the petition and the accompanying record, the response of Carol Cook,
the real party in interest, and the relators’ reply to Cook’s response, we
conclude that the relators have not shown themselves entitled to the requested
relief.  Accordingly, their petition for
writ of mandamus is denied. 
The relators’ motion for temporary relief is overruled as moot.
 
                                                                                                     JAMES T. WORTHEN    
                                                                                                                 Chief Justice
 
Opinion delivered February
22, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and
DeVasto, J.
 
 
 
(PUBLISH)